DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed October 18, 2021, with respect to claims 1 and 9 have been fully considered and are persuasive.  The 112 rejection of July 20, 2021 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Status of the Claims 
Claims 14-20 are canceled.  Claims 21-27 are added.  No new matter.  Claims 1-13, and 21-27 are present for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 21-23, and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon (US 2015/0287735).	Claim 1, Jeon discloses (Fig. 3) a memory device, comprising: 100, semiconductor substrate, Para [0016]); 	a memory stack (WL/160, word lines/insulation film, Para [0020]) above the substrate (WL/160 is above 100); 	a channel structure (140, U-shaped channel film, Para [0023]); and 	a source contact structure (SL’, source line, Para [0052]) each extending vertically through the memory stack (SL_W’ of SL’ extends through WL/160), wherein the source contact structure comprises: 	(i) a plurality of first source contact portions (left and right SL_W’, source-line barrier, Para [0052]) separated from one another in a lateral direction (left and right SL_W’ are separated from each other in X-direction), and 	(ii) a second source contact portion (SL_P, horizontal portion source line plate, Para [0026] – [0027]) over and in direct contact with the plurality of first source contact portions (SL_P is over and in direct contact with SL_W’), the second source contact portion being laterally continuous in the lateral direction (SL_P is laterally continuous in X-direction).	Claim 2, Jeon discloses (Fig. 3) the memory device of claim 1, wherein the plurality of first source contact portions are evenly spaced from one another along the lateral direction (SL_W’ are evenly spaces from one another in X-direction).	Claim 3, Jeon discloses (Fig. 3) the memory device of claim 2, wherein, along a lateral plane, a cross- section of each of the plurality of first source contact portions includes one of a circular shape, an elliptic shape, a rectangular shape, a stripe shape, or a squared shape (cross-section of SL-W’ is a stripe/rectangular shape).	Claim 5, Jeon discloses (Fig. 3) the memory device of claim 1, wherein the plurality of first source contact portions comprise the same materials (SL_W are two legs formed identically, Para [0026] – [0027]).
Claim 21, Jeon discloses (see annotated Fig. 3 below) a memory device, comprising: 	a substrate (100, semiconductor substrate, Para [0016]); 	a memory stack (WL/160, word lines/insulation film, Para [0020]), comprising a first deck (under BRI, lower stack portion 1st may be considered first deck) and a second deck (2nd) in contact with the first deck at an interface between the first deck and the second deck (1st and 2nd are in contact with interface between them), above the substrate (WL/160 is above 100); 	a channel structure (140, U-shaped channel film, Para [0023]); and 	a source contact structure (SL’, source line, Para [0052]) each extending vertically through the memory stack (SL_W’ of SL’ extends through WL/160), wherein the source contact structure comprises: 	(i) a plurality of first source contact portions (left and right SL_W’, source-line barrier, Para [0052]) separated from one another in a lateral direction (left and right SL_W’ are separated from each other in X-direction), and 	(ii) a second source contact portion (SL_P, horizontal portion source line plate, Para [0026] – [0027]) over and in direct contact with the plurality of first source contact portions (SL_P is over and in direct contact with SL_W’), the second source contact portion being laterally continuous in the lateral direction (SL_P is laterally continuous in X-direction).	
    PNG
    media_image1.png
    900
    864
    media_image1.png
    Greyscale
	Claim 22, Jeon discloses (see annotated Fig. 3 above) the memory device of claim 21, wherein the plurality of first source contact portions are evenly spaced from one another along the lateral direction (SL_W’ are evenly spaces from one another in X-direction).	Claim 23, Jeon discloses (see annotated Fig. 3 above) the memory device of claim 22, wherein, along a lateral plane, a cross- section of each of the plurality of first source contact portions includes one SL-W’ is a stripe/rectangular shape).	Claim 25, Jeon discloses (see annotated Fig. 3 above) the memory device of claim 21, wherein the plurality of first source contact portions comprise the same materials (SL_W are two legs formed identically, Para [0026] – [0027]).	Claim 26, Jeon discloses (see annotated Fig. 3 above) the memory device of claim 21, wherein the plurality of first source contact portions are in contact with the second source contact portion at the interface between the first deck and the second deck (SL_P and SL_W’ are in electrical contact at the interface of 1st and 2nd).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2015/0287735).	Claim 9, Jeon discloses (Fig. 3) a memory device, comprising: 	a substrate (100, semiconductor substrate, Para [0016]); 	a memory stack (WL/160, word lines/insulation film, Para [0020]) above the substrate (WL/160 is above 100); 	a plurality of channel structures (140, U-shaped channel film, Para [0023]); and SL’, source line, Para [0052]) each extending vertically through the memory stack (SL_W’ of SL’ extends through WL/160), wherein the source contact structure comprises: 	(i) a plurality of first source contact portions (left and right SL_W’, source-line barrier, Para [0052]) each separated from one another (left and right SL_W’ are separated from each other in X-direction), and 	(ii) a second source contact portion (SL_P, horizontal portion source line plate, Para [0026] – [0027]) over and in direct contact with the plurality of first source contact portions (SL_P is over and in direct contact with SL_W’), the second source contact portion being continuous (SL_P is laterally continuous in X-direction).	Jeon does not explicitly disclose a plurality of source contact structure comprising a plurality of first source contact structures and a plurality of second source contact structures and the second source contact structures each extends continuously in the memory stack.	However, Jeon discloses that the source line would extend in the Y-direction to connect to a plurality of source contacts (SL extends in Y-direction to connect to plurality of SCT, Para [0025]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that Jeon would have a plurality of source contact structures which could be labeled plurality of first source contact structures and plurality of second source contact structures as it is a mere duplication of parts which the courts have held has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).	As a result Jeon discloses a plurality of source contact structure (hereinafter “contact structures”) comprising a plurality of first source contact structures (hereinafter “first”) and a plurality of second source contact structures (hereinafter “second”), wherein first and second can alternate, and the second source contact structures each extends continuously in the memory stack (since second has the same structure as SL’ it would also extend continuously through WL/160).
Claim 11, Jeon discloses (Fig. 3) the memory device of claim 9, wherein at least one of the first source contact structures is located between a pair of the second source contact structures (since first and second can be labeled as alternating SL’ first can be between pair of second).	Claim 12, Jeon discloses (Fig. 3) the memory device of claim 9, wherein the plurality of first source contact portions are evenly spaced from one another along a lateral direction (SL_W’ are evenly spaces from one another in X-direction).	Claim 13, Jeon discloses (Fig. 3) the memory device of claim 9, wherein, along a lateral plane, a cross- section of each of the plurality of first source contact portions includes one of a circular shape, an elliptic shape, a rectangular shape, a stripe shape, or a squared shape (cross-section of SL-W’ is a stripe/rectangular shape).

Claims 4 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2015/0287735) in view of Kaminaga (US 2019/0252404).	Claim 4, Jeon discloses the memory device of claim 3.	Jeon does not explicitly disclose wherein the plurality of first source contact portions each has one of a cylindrical shape or a trapezoid shape extending in from the second source contact portion to the substrate.	However, Kaminaga discloses (Fig. 49) forming source contact structures in a cylindrical shape (685, source contact cylindrical voids for source contact vias, Para [0268]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Kaminaga, including the specific shape of the source contact structure to the teachings of Jeon. 	The motivation to do so is that the combination yields the predictable results of choosing the shape of an element which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed source contact was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).	Claim 24, Jeon discloses the memory device of claim 23.	Jeon does not explicitly disclose wherein the plurality of first source contact portions each has one of a cylindrical shape or a trapezoid shape extending in from the second source contact portion to the substrate.	However, Kaminaga discloses (Fig. 49) forming source contact structures in a cylindrical shape (685, source contact cylindrical voids for source contact vias, Para [0268]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Kaminaga, including the specific shape of the source contact structure to the teachings of Jeon. 	The motivation to do so is that the combination yields the predictable results of choosing the shape of an element which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed source contact was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2015/0287735) in view of Lee (US 2014/0295632).	Claim 6, Jeon discloses the memory device of claim 5.	Jeon does not explicitly disclose wherein the plurality of first source contact portions and the second source contact portions comprise metal.
	However, Lee discloses (Fig. 1B) a source contact structure (440, source electrode, Para [0058]) with a metallic source barrier (441, source barrier metal, Para [0058]) and contact plate (442, source electrode metal, Para [0058]).	  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Lee, including the specific material of the source barrier and source plate to the teachings of Jeon. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2015/0287735) in view of Han (US 2013/0248980).	Claim 7, Jeon discloses the memory device of claim 5.	Jeon does not explicitly disclose wherein the plurality of first source contact portions comprise polysilicon and the second source contact portion comprises one or more of polysilicon and metal.	However, Han discloses (Fig. 17) a source barrier layer (310, source barrier layer, Para [0110]) may comprise silicon nitride (Para [0110] teaches nitride and Para [0127] teaches an example of a nitride being silicon nitride, Para [0127]) and source contact layer (278, source layer formed of polysilicon or metal, Para [0133]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Han, including the specific material of the source barrier and source plate to the teachings of Jeon. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as source barrier and source plate. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	Claims 8, 10, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2015/0287735) in view of Sonehara (US 2017/0278861).	Claim 8, Jeon discloses the memory device of claim 1.	Jeon does not explicitly disclose wherein the source contact structure is located between two LI, source contact, Para [0050]) is located between two memory fingers in a memory block in a memory stack LI is between MF memory finger structures, Para [0045]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the source line configuration of Sonehara as it may help alleviate warping due to stress (Sonehara, Para [0063]).	Claim 10, Jeon discloses the memory device of claim 9.	Jeon does not explicitly disclose wherein the first source contact structures are each between two fingers in the memory stack, and the second source contact structures are each between two blocks in the memory stack.	However, Sonehara discloses (Fig. 2) a plurality of source contact structures (each MF has one LI and there are multiple MFs) comprising a plurality of first source contact structures (the third topmost LI and the fourth topmost LI can be considered first source contact structures, hereinafter “first”) and a plurality of second source contact structures (the third bottommost LI and the second bottommost LI can be considered second source contact structures, hereinafter “second”),	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the source line configuration of Sonehara as it may help alleviate warping due to stress (Sonehara, Para [0063]).	Claim 27, Jeon discloses the memory device of claim 21.	Jeon does not explicitly disclose wherein the source contact structure is located between two memory fingers in a memory block in the memory stack.	However, Sonehara discloses (Fig. 5) wherein a source contact structure (LI, source contact, Para [0050]) is located between two memory fingers in a memory block in a memory stack LI is between MF first would be between topmost MF and bottommost MF for example), and the second source contact structures are each between two blocks in the memory stack (second would be between blocks of MF for example top block and bottommost block).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the source line configuration of Sonehara as it may help alleviate warping due to stress (Sonehara, Para [0063]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/               Examiner, Art Unit 2819                                                                                                                                                                                         /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819